DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2021 has been entered.

Response to Amendment
The amendment dated 7/22/2021 has been considered and entered into the record.    Claims 10–14 have been cancelled.  The amendment of claim 1, from which all other claims depend, now requires “a value obtained by subtracting twice a standard error of a length-weighted geometric mean diameter of fiber diameters of the alumina short fibers from a length-weighted geometric mean diameter is a greater than 6.0 m.”  The previous ground of rejection based upon Shoji, Ohshima, and Kakikura have been fully considered and are persuasive due to Kakikura’s requirement that the required value is not more than six microns.  Therefore, the rejection has been withdrawn.  Claims 1 and 3–9 remain pending and are examined below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3–9 are rejected under 35 U.S.C. 103 as being unpatentable over Shoji (US 2003/0219590 A1) in view of Ohshima (US 2015/0251163 A1). 
Shoji teaches an alumina fiber aggregate comprising alumina short fibers having a more preferred average diameter of between 6–8 microns, wherein the aggregate is needled at a rate of 1–50 punches per cm2.  Shoji abstract, ¶¶ 25–26, 29.  The fiber aggregate comprises less than 5.0% of a total number of fibers having a diameter of more than 10 microns.  See id. Table 1.  The alumina fibers comprise 65–99 weight percent alumina and 1–35 weight percent silica.  Id. abstract.
Shoji fails to teach a specific surface area, total pore volume, or mullitization ratio of an alumina fiber aggregate.
Ohshima teaches an alumina-based fibrous mass having a high areal pressure, wherein the fibrous mass has a specific surface area of less than 1m2/g and total pore volume of 0.0015 mL/g.  Ohshima abstract, ¶¶ 30, Table 2.  Additionally, the mullitization ratio of the alumina fiber mass should be 5.0% or less.  Id. ¶ 26.
It would have been obvious to one of ordinary skill in the art to have looked to Ohshima for guidance as to a suitable specific surface area and total pore volume to successfully practice the invention of Shoji.  It also would have been obvious to limit the mullitization ratio of Shoji to 5.0 weight percent or less to maintain fiber strength.  Ohshima ¶ 26.
 Shoji and Ohshima fail to teach the claimed residual percentage (%) of high-temperature-cycle opened gap pressure of the alumina fiber aggregate.  However, the Examiner takes the position that it is reasonable to presume that the claimed residual percentage is either present or obvious.  Support for said presumption is found in the use of an alumina fiber aggregate of the claimed average diameter and specific surface area that is needled at the same rate as Applicant.  See Shoji ¶ 26; Spec. ¶ 73.  The burden is upon Applicant to prove otherwise.  In re Fitzgerald, 205 USPQ 594.  Reliance upon inherency is not improper even though rejection is based on Section 103 instead of Section 102. In re Skoner, 517 F.2d 947 (CCPA 1975).  Additionally, it is reasonable to presume that the alumina short fibers of the combined prior art would possess the claimed fiber tensile strength and needle marks due to a needling process and fiber composition and diameter that overlaps with that of Applicant.
The applied prior art references fail to teach a bulk specific density, however, Shoji teaches that the aggregate’s density is a result effective variable that increases along with an increasing needling rate of the alumina fiber aggregate.  See Shoji ¶ 26.  Consequently, absent a clear and convincing showing of unexpected results demonstrating the criticality of the claimed ratio, it would have been obvious to one of ordinary skill in the art to optimize this result-effective variable by routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Shoji and Ohshima fail to teach an alumina fiber aggregate comprising short alumina fibers, wherein a value obtained after deducting from the length-weighted geometric mean of said fiber diameters a value twice its standard error is 6 microns or more.  
However, Shoji teaches that a short alumina fiber diameter distribution that is “narrow and uniform” is highly desirable and the most preferred short alumina fiber average diameter ranges from 6–8 micrometers.  Shoji ¶¶ 20, 29.  Accordingly, Shoji’s desired “narrow and uniform” fiber diameter and the claimed “calculated geometric mean diameter value” are consistent with each other in that both require a narrow short alumina fiber diameter distribution around the same range of average diameters (i.e., 6–10 micrometers).  Thus, it would have been obvious to one of ordinary skill in the art to have optimized the short alumina fiber diameter distribution of Shoji such that the value obtained after deducting from the length-weighted geometric mean of said fiber diameters a value twice its standard error is 6 microns or more motivated by the desire to have a narrow fiber diameter distribution around the short alumina fiber diameter average of 6–10 microns.  See In re Aller, 105 USPQ 233, wherein it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.


Response to Arguments
Applicant's arguments filed 7/22/2021 with regard to Shoji and Ohshima have been fully considered but they are not persuasive. 
Applicant argues that while neither Shoji nor Ohshima teach an alumina fiber aggregate comprising short alumina fibers, wherein a value obtained after deducting from the length-weighted geometric mean of said fiber diameters a value twice its standard error is 6 microns or more.  Applicant also contends that the prior art fails to recognize the advantageous effects 
Applicant’s arguments pertaining to Ohshima (US 2015/0354099 A1) will not be addressed as the reference has not been relied upon in this Office Action.
Applicant then contends that Ohshima (US 2015/0251163 A1) fails to teach an alumina fiber aggregate comprising short alumina fibers, wherein a value obtained after deducting from the length-weighted geometric mean of said fiber diameters a value twice its standard error is 6 microns or more or the benefits of such an aggregate.  As set forth above, Shoji teaches the desirability of a “narrow and uniform” short alumina fiber diameter distribution with an average fiber diameter within the claimed range.  Ohshima has been relied upon to teach the claimed specific surface area, total pore volume, or mullitization ratio of an alumina fiber aggregate.


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786